Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00502-CV

                IN THE INTEREST OF N.J.E., JR., N.J.E., E.M.E., and E.J.E.

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01973
                         Honorable Kimberly Burley, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       It is ORDERED that no costs be assessed against appellant in relation to this appeal because
appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED April 27, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice